 

Exhibit 10. 30

 

[MYND ANALYTICS LOGO] [img001_v1.jpg] 

 

March 14, 2017

 

Dear Don D’Ambrosio,

 

On behalf of MYnd Analytics, Inc. (the “Company”), I am delighted to offer you a
position with the Company based upon the following terms:

 

1.       Position. Upon acceptance of this offer, you will become Chief
Financial Officer of the Company, reporting to the Chief Executive Officer and
the Board of Directors. You will also serve as Secretary until the company has
in house counsel. You will be expected to devote at least forty (40) hours per
week to the performance of your duties (except for vacation periods as set forth
herein and reasonable periods of illness or other incapacities permitted by
Company’s general employment policies) and to give your best efforts to such
duties. Your position may require that you travel from time to time as the
Company may reasonably request and as shall be appropriate and necessary in the
performance of your duties.

 

2.       Effective Date. The effective date of employment shall be March 31,
2017

 

3.       AT-WILL EMPLOYMENT. YOU SHOULD BE AWARE THAT YOUR EMPLOYMENT WITH THE
COMPANY IS FOR NO SPECIFIED PERIOD AND CONSTITUTES “AT-WILL” EMPLOYMENT. AS A
RESULT, YOU ARE FREE TO TERMINATE YOUR EMPLOYMENT AT ANY TIME, FOR ANY REASON OR
FOR NO REASON. SIMILARLY, THE COMPANY IS FREE TO TERMINATE YOUR EMPLOYMENT, AT
ANY TIME, FOR “CAUSE” OR FOR NO CAUSE. “Cause” shall mean your: (a) indictment
or conviction of any felony or of any crime involving dishonesty or moral
turpitude; (b) participation in any fraud against Company; (c) persistent
failure to substantially perform your material job duties; provided, however,
that the chief executive officer or the board of directors shall provide you
written notice of such failure and you shall have fifteen (15) days to cure; and
(d) intentional damage to any SIGNIFICANT property of THE Company. IN THE EVENT
OF TERMINATION OF YOUR EMPLOYMENT, YOU WILL NOT BE ENTITLED TO ANY PAYMENTS,
BENEFITS, OR EMPLOYMENT COMPENSATION OTHER THAN AS SET FORTH HEREIN. Beginning
March 31, 2017, If THE Company terminates your employment without Cause or you
“Involuntarily Terminate” your employment with the Company, you shall receive,
as severance, and upon your signing a Release of Claims satisfactory to the
company your salary and benefits for a period equal to ONE (1) month, WITH AN
ADDITIONAL MONTH OF SALARY FOR EACH COMPLETED YEAR OF SERVICE UP TO A LIMIT OF
six (6) months OF SEVERANCE. such severance is payable in one lump sum upon
termination. You shall be considered to Involutarily Terminate your employment
with the Company if the Company (a) commits a breach of this Offer Letter which
remains uncured fifteen (15) days after you provide written notice to the
Company of such breach, OR (b) changes, without your consent OR PURSUANT to a
corporate transaction (as defined in Section 6 below), your title or
responsibilities so that you are no longer CHIEF FINANCIAL OFFICER of the
company. If your employment is terminated by THE Company with Cause or you
voluntarily terminate your employment, you shall not be entitled to severance.

 



 

 

 

4.       Compensation. The Company will pay you a salary of $215,020 per annum,
payable in amounts of $ 8,959.17 twice-monthly, less applicable withholdings.
Your salary will begin as of the effective date of employment. You will receive
a signing bonus, payable on your first day of employment, equal to $8,959.17.
The first and last payment by the Company to you will be prorated, if necessary,
to reflect a commencement or termination date other than the first or last
working day of a pay period. Your salary and performance shall be reviewed at
least annually by the Chief Executive Officer or the Company’s board of
directors. You may receive increases in annual salary from time to time as
determined by the Chief Executive Officer and the Compensation Committee of the
Board.

 

5.       Vacation and Benefits. Upon the Effective Date of your employment and
then for so long as you are employed by the Company you will accrue 1.67 days of
paid time off (“PTO”) for each full month you are employed by the Company.
Vacation days shall be deducted from your accrued PTO. You shall be entitled to
health and dental insurance coverage for you and your dependents, effective
immediately upon your commencement of employment, with premiums and other policy
limits as is available to other employees of the Company in accordance with
Company policies. However, you will be responsible, at your sole cost and
expense, for any deductible, co-payment or other expenses not covered by this
plan. You may also elect to decline coverage and must do so in writing. Please
note that the terms, conditions and costs of our Health Benefit Plan are subject
to change. You will also be entitled to standard fringe benefits in accordance
with the Company’s practices covering employees, as such benefits may be in
effect from time to time.

 

6.       Expenses. The Company shall reimburse Executive for all business
expenses that are reasonable and necessary and incurred by Executive while
performing his duties under this Agreement, upon presentation of expense
statements, receipts and/or vouchers or such other information and documentation
as the Company may reasonably require. Executive will be subject to the same
business expense policy applicable to other Company employees generally, if any.

 



 

 

 

[img001_v1.jpg] 

 

7.       Stock Option. On the commencement of your employment, Company shall
grant to you an option (the “Option”) to purchase 18,000 shares of the Company’s
Common Stock, with an exercise price based on the closing price on the effective
date of your employment, pursuant to the Company’s 2012 Incentive Stock Plan
(the “Plan”) adopted by the board of directors and stockholders of the Company.
15,000 of the Option shares will vest in equal monthly installments over 36
months from grant date and 3,000 of the Option shares will vest when the company
gets up-listed to either the Nasdaq Market or the NYSE MKT, or such successor
trading exchanges. Your vesting schedule for the Option shares shall accelerate
if Company is involved in a “Corporate Transaction” as follows: the number of
unvested options at the closing date of the Corporate Transaction times the
ratio of the time elapsed between the Grant Date and the date of Corporate
Transaction over the vesting period (36 months). A Corporate Transaction shall
mean (a) a sale of substantially all of the assets of the Company; (b) a merger
or consolidation in which the Company is not the surviving corporation (other
than a merger or consolidation in which shareholders immediately before the
merger or consolidation have, immediately after the merger or consolidation,
greater stock voting power than those shareholders of the other party to the
merger or consolidation); (c) a reverse merger in which the company is the
surviving corporation but the shares of the Company’s common stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise (other than
a reverse merger in which stockholders immediately before the merger have,
immediately after the merger, greater stock voting power than those shareholders
of the other party to the merger); or (d) any transaction or series of related
transactions in which in excess of 50% of the Company’s voting power is
transferred.

 

8.       Employee Confidentiality, Non-compete and Inventions Assignment
Agreement. As a condition of accepting this offer of employment, you will be
required to complete, sign and return the Company’s standard form of Employee
Confidentiality, Non-compete and Inventions Assignment Agreement.

 

9.       Immigration Laws. For purposes of federal immigration laws, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within 3 business days of the effective date of your employment, or
your employment relationship with the Company may be terminated.

 

10.       Conflicting Employment. During the period that you render services to
the Company, you will not engage in any employment, business or activity that is
in any way competitive with the business or proposed business of the Company.
You will get board approval for any consulting, voluntary, board or other
business activities outside of the Company and will disclose any activities that
you are currently associated with or participate in. You will not assist any
other person or organization in competing with the Company or in preparing to
engage in competition with the business or proposed business of the Company. You
represent that your signing of this offer letter, agreement(s) representing
stock options granted to you, if any, under the Plan and the Company’s Employee
Confidentiality, Non-Compete and Inventions Assignment Agreement and your
commencement of employment with the Company will not violate any agreement
currently in place between yourself and current or past employers.

 



 

 

 

11.      Conditions. This offer is conditional upon our obtaining the following:



●Satisfactory Criminal Records Search



●Satisfactory Credit Check



●Completion of Employment Application Form



●Satisfactory verification of prior employment and/or references



●You providing us with copies of your identification (passport, driver’s
license, social security card and any other identification we may require)

 

12.       Entire Agreement. This offer letter, the Employee Confidentiality,
Non-Compete and Inventions Assignment Agreement and the agreement(s)
representing stock options granted to you, if any, under the Plan, when signed
by you, set forth the terms of your employment with the Company and supersede
any and all prior representations and agreements, whether written or oral.

 

13.       Amendment. This offer letter can only be amended in writing signed by
you and an officer of the Company. Any waiver of a right under this offer letter
must be in writing.

 

14.       Governing Law. This offer letter will be governed under the laws of
the State of California applicable to such agreements made and to be performed
entirely within such State.

 

We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing the enclosed copy of this
letter in the space provided below and returning it to me within three days.

 



  Sincerely,         MYnd Analytics, Inc.         By: /s/ George C. Carpenter IV
          George C. Carpenter IV     CEO       AGREED AND ACCEPTED:          
/s/ Donald E. D’Ambrosio     Donald E. D’Ambrosio    

 

 